Citation Nr: 0206173	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  96-51 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to March 
1973.

This appeal arises from the December 1995 rating decision 
from the Department of Veterans Affairs (VA) Winston-Salem, 
North Carolina Regional Office (RO) that denied the veteran's 
claim for service connection for post traumatic stress 
disorder (PTSD).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for PTSD has been obtained by the RO.

2.  The evidence does not show that PTSD is related to the 
veteran's service.  The veteran did not engage in combat with 
the enemy during military service.  Objective evidence of an 
in-service stressor has not been demonstrated.  The veteran 
does not currently have PTSD as a result of experiences in 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for PTSD.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to this issue.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  In this regard there has been notice as 
to information needed, an examination has been provided, 
reports from the U. S. Armed Services Center for Research of 
Unit Records have been obtained, and there has been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  

Furthermore, all pertinent notice has been provided in the 
documents sent to the veteran.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The veteran, through a statement of the case with 
supplements thereto, has been notified as to evidence and 
information necessary to substantiate the claim.  As part of 
this, a letter regarding the change in the law providing the 
above information was sent to the veteran in March 2001.  
There is no evidence that there are additional records that 
could be obtained, nor is there evidence that a claim would 
be substantiated by the administration of another 
examination.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304 (d)(f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  The 
Court of Appeals for Veterans Claims (Court) has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 9 Vet. 
App. 389, 394- 95 (1996), the Court set forth the analytical 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support a 
diagnosis of PTSD, that is; (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

The veteran's service records show that he served in Vietnam 
from April 7, 1968 to April 6, 1969 with a principal duty of 
QM Mech and from August 9, 1970 to August 8, 1971 with a 
principal duty of Laundry Foreman.  Awards and decorations 
received include National Defense Service Medal, Vietnam 
Service Medal, Republic of Vietnam Campaign Medal with 
Device, four Oversea Bars, two Service Stripes, Good Conduct 
Medal two awards, and Sharpshooter Badge (Rifle M-14). 

As noted above, the veteran was not awarded any medals for 
valor or any citations indicating that he was exposed to 
situations involving combat with the enemy.  The evidence 
does not otherwise indicate that he was in combat.  In 
addition the veteran has not specifically contended that he 
served in combat; therefore, the provisions of 38 U.S.C.A. 
§ 1154 do not apply.  Since the veteran did not engage in 
combat with the enemy, his bare allegations of service 
stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994). 

The veteran's service medical records show that on enlistment 
examination in April 1966 and separation examination in 
February 1973, no history of a psychiatric disability was 
reported and the veteran's psyche was clinically evaluated as 
normal.

In a statement in April 1995, the veteran reported that he 
had PTSD due to stressors in service in Vietnam of six 
buddies who were burned when they were in a plane that 
collided with a helicopter.  Stressors also were fighting in 
Vietnam and children being shot.

On a VA hospital report in March 1995, the veteran reported 
stressors of the death of his father and the death of six 
friends in a helicopter explosion in Vietnam.  He reported 
witnessing combat in Vietnam.  It was reported by the veteran 
that he had a history of PTSD since 1971.  The diagnosis 
during this hospitalization was major depression, recurrent 
PTSD, and borderline personality traits.

Private treatment records dating from January 1995 to March 
1995 show that the veteran was treated for major depression, 
PTSD, alcohol abuse, and personality disorder NOS with 
passive dependent features.  The reported stressors were 
those described above and include his father's death in an 
explosion shortly before the veteran's service.

A November 1995 VA examination shows the veteran reported 
traumatic experiences in Vietnam were when several buddies 
blew up in a helicopter that collided with a plane, 
additionally, he was in the vicinity when artillery killed a 
group of Marines in a bunker, and he reported nightmares of 
seeing his friends shot.  Testing of the Combat Exposure 
Scale suggested the veteran experienced moderate combat.  He 
additionally had a traumatic experience of his father being 
fatally injured in a gunpowder explosion prior to the 
veteran's service in Vietnam.  The veteran did not evidence 
symptoms other than nightmares suggestive of combat related 
PTSD.  The diagnostic impressions were major depression, 
recurrent, unspecified; alcohol dependence, in remission; and 
dependent traits. 

Vet Center treatment records include a December 1995 record 
that shows that the veteran was first seen in June 1995, he 
had been referred by the VA after being diagnosed with PTSD.  
The veteran had PTSD according to the Vet Center.  

Subsequent VA, Vet Center, and private treatment records show 
the veteran continued to be treated for symptomatology 
related to PTSD.  

In a statement in January 1997, the veteran reported that his 
stressors from his service were that he was replacing a Sgt. 
Donovan who was killed in a helicopter crash with a C-130 
around August or September 1968, he was assigned as a 
helicopter door gunner; he was stationed at China Beach, LZ 
Evans, when one of their gunships fired into a bunker a 
killed a lot of marines, in early 1968; he was stationed at 
LZ Langley with the 95th EVAC Hospital and his job was to 
dispose of dirty linen and body parts that came in with the 
linens.  In a statement in October 2000, the veteran reported 
that the helicopter and plane crash occurred around December 
1968.  In November 2000, the veteran reported that he served 
as a door gunner of a helicopter in late 1968.  In a 
statement from the veteran's representative in January 2001, 
it was reported that the helicopter/C-130 crash may have 
taken place in late 1968 to early 1969.  

A report from the Environmental Support Group (now the U. S. 
Armed Services Center for Research of Unit Records) from 
September 1997 for the veteran's company and division shows 
that the crash of a C-130 as described could not be 
documented.  The available casualty files did not list a 
"Sergeant Donovan or Donavon" as killed in action due to an 
air crash during the veteran's service in Vietnam.  
Additionally, they were unable to verify that the veteran 
performed duty as a door gunner.  His DA Form 20 showed that 
he was a quartermaster mechanic and a laundry specialist 
assigned to supply units and evaluation hospitals.  A review 
of the report does not show that a bunker was shot at during 
early 1968 at LZ Evans.
 
Records received in April 2001 from the Social Security 
Administration regarding the veteran include copies of VA, 
Vet Center, and private treatment records, and disability 
determination reports, dating from July 1990 to January 2000 
and show diagnoses of disabilities including PTSD.  Stressors 
variously reported include as described above and 
additionally, that while in Vietnam, the veteran witnessed a 
plane crash where 100 people died.  The veteran was granted 
benefits in March 2000 based on diagnoses of chronic 
obstructive pulmonary disease and affective disorders.

Received in December 2000 was a report regarding the 
veteran's division from the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), showing that aircraft 
came under fire with the destruction of one aircraft in 
November 1968.  It appears that this aircraft was a 
helicopter as it was sent to retrieve other individuals.  In 
any event, it does not appear that this was a C-130.  The 
report additionally shows that one friendly was wounded.  In 
December 1968 helicopters came under fire, with no friendly 
casualties.  

In this case, the veteran's claim for service connection for 
PTSD is denied on the basis of no verifiable stressors.  The 
USASCRUR reports from September 1997 and December 2000 
include that the stressors described by the veteran were not 
verified.  While it is noted that an aircraft was destroyed 
during the time described by the veteran, it was not shown to 
be due to a midair collision with a plane or C-130 or that 
there were friendly casualties.  While it is acknowledged 
that the veteran does have a diagnosis of PTSD, for service 
connection to be granted this must be based on verified 
stressor, which is not the situation in this case.  

As one of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for PTSD.



ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

